 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD Page 1 of 10

IN THE DEPARTMENT OF CRIMINAL JUSTICE
OF THE STATE OF TEXAS |
IN AND ON THE BILL CLEMENTS UNIT

POTTER COUNTY, TEXAS

 

FRED HOFFMAN, IIL, TDCJ# 1662898 OFFENDER

 

MY STATEMENT FOR SUBSEQUENT STORAGE ISSUES & CASE WROTE ON 4/22/21

 

TO WARDEN GONZALEZ, UGO, ATC, DHO, & ALL TDCJ LEVEL INVESTIGATORS,

Comes now, FRED HOFFMAN, III, the injured party and respectfully declares
the following facts in the above matter and will offer the following:

The following declaration/statement is true and correct, and can be also
verified by the ONLY impartial witness to the incident: TLV/SURVEILLANCE cam-
eras on C-pod (ECB/HS bldg.); it can also be verified by my eye-witness one:
MS. MEZA (Asst. Sup. BC Mailroom); it can also be verified by my follow-up
conversations & I-60's with BC Law Library staff:and CPT. PRECIADO, so there

is no way any of this is in question and all are valid facts & events.

Since my arrival on the Bill Clements Unit I have repeatedly contacted the
Bill Clements Law Library in regards to my large amounts of legal materials I
possess, both before the arrival of my property from the McConnell Unit and
after it arrived as well. My goal was to keep BC Law Library staff updated as
to the amounts of materials I own, how much is in route from the mail, how much
is in route from the ML Unit, and how much I expect to have arrive in total. I

also started this process, by my requesting subsequent storage as well.

For years prior to my arrival on the BC Unit, I have stored my property
un-interrupted in my cell on the ML Unit, without being harassed by staff over
how much I have, not how I store it both in & out of the locker. Also lockers
on the ML Unit were larger than on the BC Unit, and were lockable. TDCJ staff
knew of my active litigation issues, and accepted that I had large amounts of
legal materials & books in my cell.

What follows next is a chronological breakdown of my efforts, followed by
multiple confiscations of my property, including legal materials; and then the
writing of a case that was written early, without giving me time of 7 days to
try and correct the issues that were being complained about.

' PAGE 1

 
 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD_ Page 2 of 10

First, I want to make this clear this complaint is NOT being filed against
the Bill Clements Law Library staff, but is intended to be against Access to
Courts Division of TDCJ. The reason for this is the BC Law Library is following
direction & orders coming from ATC, in regards to my legal property & materials.
The BC Law Library does not even possess the powers to eleviate the situation,

but TDCJ's Access to Courts Division does, and should provide relief.

Now what follows is what happened to me & my property since my arrival on
the Bill Clements Unit, on 02/08/2021, and what I notified the Law Library of:

02/08/21

Sent an I-60 to LL for supplies request, and request a yellow chain
bag for legal materials. SEE: I-60 dated 02/08/21; EXHIBIT A; there

was never a response to this one};

02/13/21

Sent an I-60 to LL for legal session, advised over 4,000 pages in
route of legal papers; and request yellow chain bag again. SEE: I-60
dated 02/13/21; EXHIBIT B; there was never a response to this one;

02/26/21

Sent an I-60 to LL for updating on receiving 3,000 plus pages and
that another 4,000 is in route. Another request is made for a legal
yellow chain bag as well. SEE: I-60 dated 02/26/21; EXHIBIT CG; and
this one is responded to: "You get yellow bags after you are approved

for subsequent storage."

02/27/21 - Sent in ATC 01, ATC 02, and multiple ATC 03's for subsequent storage
approval to BC LL, and advised again about incoming legal materials.

SEE: Copy of ATC's forms; EXHIBIT L.

03/10/21 - Sent an I-60 to IL after Mr. Holt missed coming to inspect property
on the 8th, per our previous conversation. Advised property is in
compliance with Subsequent storage requirements, and advised that
another 2,000 pages is’in route of legal materials. Also advised of
my hearing being delayed in court as well. SEE: I-60 dated 3/10/21;

EXHIBIT D; there was never a response to this one;

03/16/21 - Sent an I-60 to LL again in regards to subsequent storage and the
need of a yellow chain bag, as I was under the assumption I could

be on chain any day at that time. NOTE: Lost carbon copy of I~60.

03/17/21 - I receive in the mail another pack of the Subsequent.storage papers,

after already turning in a set the previous month.

PAGE 2

 

 
 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD_ Page 3 of 10

03/18/21 -

03/22/21 -

03/25/21 -

03/30/21 -

03/30/21 -

I send an I-60 to LL over confusion because of receiving another set
of the Subsequent storage application papers. SEE: I-60 dated 3/18/21;
EXHIBIT E; and this one is responded to: "Mr. Holt has been off all
week. We are assuming you may have received more legal work since we
sent you the last Sub storage Review pack, so we want you to be up-
dated when he is able to get there to do the review. So you have all
the legal work you're expecting?"

Sent an I-60 to LL again answering the one from the 18th, advising
they need to coordinate with Mr. Holt, as he is in receipt of my
ATC forms already, the information on them will not change, Holt
has visually verified my property storage currently, and has seen
it exceeds into the large side of the locker already. Advised that
I have receivéd well over 10,000 sheets of legal materials, that
more have arrived since Mr. Holt last looked at it on 3/11/21, and
it is all active legal materials. Also advise that I received an
additional thousands of pages in discovery records, that include
grievance records as well. SEE: I-60 dated 3/22/21; EXHIBIT F; and

this one is not responded to.

Purchased $37.20 in Jewish Passover food from commissary , getting

ready for Passover, and fasting breaks coming up.

At 7:54 AM I purchased $43.35 in additional food for use in Jewish
Passover, and to off-set the fact I do not eat hardly anything on
the trays served from the kitchen. This is in part due to the fact

I am Jewish, diabetic, and have a damaged stomach lining.

At 8:17 AM Mr. Holt shows up at my cell, and has me pack up all my
property onto a cart in bags, and we take it to the Law Library for

inspection for approval of Subsequent Storage, per policy.

At the time of this inspection it should be clear that I already
have more legal materials than what can fit in 2 lockers, and my
property from the ML Unit has not even arrived yet.

The application for Subsequent storage is approved by Mr. Holt and
I am issued a sticker for my locker, per policy. PROP-04.1. I am
assigned both lockers in the cell at this time. SEE: EXHIBIT N.

He also confiscates 6 packs of cookies I just bought earlier, and
2 magazines that did not fit in the 1 square foot box for personal.
PAGE 3

 
 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD_ Page 4 of 10

04/01/21 -

04/02/21 -

04/06/21 -

04/12/21 ~

04/22/21 -

I receive 13 out of the 14 bags sent from the McConnell Unit, and
advise BC Property Officer Guttierrez of the missing property. She
annotates the PROP-05, and leaves. About an hour later I am moved
to C-Pod, 114, bottom.

Sent an I-60 to LL again advising of the arrival of most of my ML
property the day before, current court deadlines, destroying over

5,000 pages of duplicates, and that I need more time to condense.

I also advise that I am making arrangement for attorney Robert N.
Virden, to come from Dallas and pick-up extra legal materials, that
are needed for later. SEE: I-60 dated 4/02/21; EXHIBIT G; and this

one was not responded to.

Mr. Holt comes to my cell with CPT. PRECIADO, after hearing of*-the
complaints over my property from WARDEN GONZALEZ & more. I advise
on everything I am doing to condense, but that I am hampered by
court deadlines as well. I also explain that attorney Robert N.
Virden has agreed to pay for postage to get all the excess to his

office, as he cannot take time off to drive here.

Mr. Holt advises he has not read the I-60 from 4/2/21 yet, and then
states that he will be back to confiscate some of the property.

Sent an I-60 to LL again advising I bought 70 legal manila envelopes
from commissary, to be able to use while sorting out for mailing the
legal materials, that will go to Dallas. Also advise that as soon as
all court deadlines are met, that I will begin sorting of it. SEE:
I-60 dated 4/12/21; EXHIBIT H; and this one was not responded to.

Mr. Holt, CO D. Johnson, & another officer come to my cell, while I
am in it working on legal work, have materials & property strewn all
about while I am sorting & working on court responses, and states
they are there to confiscate whatever does not fit in the one square
foot wooden box they have with them.

I am not given a chance to arrange anything, put up anything back in

the locker, nor clean up at all.

I am also told that my legal books are ALL considered personal prop-
erty, and any I keep have to fit in the box. I complain about this

as I specifically picked out books that-their content is NOT in the

Law Library.
PAGE 4

 
 

 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD Page 5 of 10

04/22/21 - That is the list of books confiscated, and also the list of the books
that took up room in the 1 foot square box, that I was forced to use
for my personal property. The books made my commissary food not fit

in the box and forced it to be confiscated.

The point being is that the books are legal materials, I picked the
books specifically for content NOT available in the Law Library, and

they should have never been used to fill my personal property area.

Now I am being deprived of food that I normally would be eating, as
I am Jewish, diabetic, and have a damaged. stomach lining & eat very
little from what comes out of the kitchen. We are also now on lock-
down being served johnnies and I cannot eat: BREAD, PANCAKES, PRUNES,
RAISINS, PEANUT BUTTER, PORK, or FISH PATTIES. All of this is some
of the main ingredients in the JOHNNIES, and now I will be forced

to eat basically nothing but the meat.

When it comes time to sign the PROP-08, since I do not agree with
anything going on, do not agree to the form being used (outdated),
do not agree to legal books being personal property, I sign my —

name followed by the words "Under Duress".

Mr. Holt sees this and then makes Ms. Johnson write out another form,
as he will not accept that on the form. I explain that in ten years
I have never had anyone have an issue with that after my signature,

and then sign the new form.

It is during all this that I failed to realize that the property is
being confiscated for improperly stored, not for excessive amounts.
I would have NEVER signed it at all had I noticed that.

My property was out of the locker when they arrived, I never left
my cell either, I was not allowéd to re-pack the locker, so there
is no way anything can be deemed improperly stored. I was denied
any attempt at trying to store it, and being forced to fit it ina
box that is smaller than the locker space available make this a

true case of excessive amounts.

Also the issue with the legal books being personal property again
denied me space that would have allowed NOT ONE ITEM to be taken.

Nothing about all of this meets the elements of Improperly Stored,

but does meet the elements of Excessive amounts.

PAGE 6
 

 

Case 2:18-cv-00333 Document 121-3 ‘Filed on 05/17/21 in TXSD_ Page 6 of 10

04/22/21 -

04/26/21 ~

04/26/21 -

04/29/21 -

So I am given a copy of the PROP-08 and told that they are going to
come back to confiscate legal materials later next week as well.

SEE: PROP-08 dated 4/22/21; EXHIBIT 0.

Sent an I-60 to LL asking for titles & authors of the legal books
confiscated as personal property, so I can advise attorney Robert
N. Virden and attorney Joel De La Garza as to which ones I now no
longer have in my possession, in regards to court deadlines and
more. SEE: I-60 dated 4/26/21; EXHIBIT I; and this one is responded
to: "Those are considered personal property. I am not going to pro-
vide that. KH 4/29." This is why I am missing three titles in the
list on page 5, and cannot remember their titles.

Sent an I-60 to LL advising them the storage issues are resolved, as
I spent the weekend purging & destroying 10,000 plus pages, and I
have over 30,000 pages in 65 envelopes ready to be mailed to Robert
Virden for them to pick up. These are valued at well over $14,000.

I also request a quote for the shipping costs as well, to provide

to Mr. Virden. All property fits in the locker now, nothing is out
of the locker, more sorting needs to happen, but I am out of manila
envelopes to do so. SEE: I-60 dated 4/26/21; EXHIBIT J; this one is
not responded to. .

Sent an I~60 to LL begging for the return of my food as the storage
issues were resolved in less than 7 days, per policy. Advise them
of the fact I am Jewish, diabetic, & have a damaged stomach lining;
as to why I need the food back since lockdown started on 4/26/21.
SEE: I-60 dated 4/29/21; EXHIBIT K; this one has not even responded
to yet.

I have been targetted by Bill Clements staff, I know of multiple inmates

that have EVERY O'Conner's legal book in their cells (outside the locker) and

they are never messed with. My legal books were taken because their application

has allowed me to embaress TDCJ-CID, WARDEN GONZALEZ, & many more; and educates

me on how to assert my rights that were violated by TDCJ in violation of the

United States Constitution, and that I redressed successfully in a court of law.

PAGE 7
 

 

 

 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD_ Page 7 of 10

These legal books also advocate the legitimate use of TDCJ's grievance
procedures and urge inmates to contact public representatives or the press
about prison conditions, which I have done personally & was published in the
Houston Chronicle, and this is why TDCJ's Access to Courts is lying, about the
content of my legal books being available in the law library, so theréfore they
are personal property.
| I am being deprived of property I am constitutionally entitled to obtain,
which are legal materials & books necessary for Access to Courts. This depriva-
tion and limitation of property has been done in retaliation for my exercising
my constitutional right to redress my grievances is a TDCJ grievance, court of
law, or in the press.

I maintained all my property since 2014, when MAJORS GONZALEZ & CASTRO left
the McConnell Unit, and was returned it all, on every occassion but three, when
materials were lost before they were returned. I have been allowed to store all
of this in my cell the entire time, with all my personal property, legal mater-
ials and legal books being taken for good, as was described to me on 4/22/21.
This created a defacto policy & rule by law, after seven years of storage.

My legal books, research materials, and third-party legal materials, were
specifically picked for their content and information NOT being available in
TDCJ's law libraries, and their described content is NOT on the holdings List.
My legal books contain, but are not limited to the following legal research
materials, NOT available in the law library, that I use in my arguments and
quotations, because they are particulary authoritive, for use in both State &
Federal courts in Texas, here are some of the content I am describing:

1) Law reviews from Major Law Universities. across the United States;

2) Law reviews from Judges, Lawyers, and Legal Professionals in the U.S.;

3) Legal treatises;

4) Legal decisions by the United Nations, that affect TDCJ;
PAGE 8
 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD_ Page 8 of 10

5)
6)

7)
8)

9)

10)

11)

12)
13)

14)
15)

16)
17)

18)

19)

20)

21)

Law encyclopedias, specifically dealing with prisons;

Sample forms, briefs, pleadings, & other legal papers, that demonstrate

formatting and more;
Lists of sources of assistance for TDCJ inmates in court & more;

Footnotes & citations from other legal books and publications, so you

do not have to buy even more books;

sources for additional books and materials, recommended for Texas in-
mates by the A.C.L.U.;

subject matter organized specifically, that explains in layman terms,
laws that apply to Texas inmates, and provide information & research

not in the law library at all;

quoteable content of relevance to TDCJ inmates from the Hague conventions,

especially in regards to conditions of confinement issues;
commentaries designed for inmates from lawyers and Judges;

concise sorting of case citations of only inmates who won their civil

or criminal cases in a court of law;
summaries of relevant laws & rules for courts;

instructions on how to obtain discovery materials, "BRADY'’ materials, &

transcripts;
proposed amendments to both Texas & Federal Rules of Civil Procedure;

quotes usuable in a court of law from legal conventions & seminars given

by various level Judges from across the country;

how to petition the Supreme Court, learn the true function of the Sup-
reme Court, what it has the power to do, where it comes from, and how

you can benefit from it personally;
sample practices and procedures for use in Texas courts;

relevant court rules not listed in the Texas or Federal Rules of Criminal
Procedure and the Texas or Federal Rules of Evidence;

citations referenced in these books will support court filings with an
accurate listing of case references & assist with the best arguments
possible in a court of law, that is not available through research in
the outdated in the law library.

PAGE 9
 

 

 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD Page 9 of 10

That is not even close to a complete listing of what my legal books have
in them, that is NOT in the law library. Also most of my books are newer than
anything available in the law library, and the newer case citations are not
even researchable in the law library, due to older books than mine. My legal
books are designed to expedite a civil or criminal law practitioner's research
by supplementing the Texas & Federal Rules of Criminal Procedure, the Texas &
Federal Rules of Evidence, Texas & Federal statutes, Texas & Federal court
rules and procedures, Texas & Federal Habeas Corpus rules and procedures,
and much more; with case annotations, ususally verbatim from the court's act-
ual opinions, but then also include verbatim notes from the Judges. themselves,
not included in the opinion itself. |

The impact on the appearance of justice, when I may not have access to the
above required case authorities in my legal books due to confiscation, may not
have access to the them also due to forced mailing out of legal materials that
forced the basis for a court's decision, has now hampered & interfered with my
Opportunities to understand and assert my legal rights, while directly inter-
fering with my Access to Courts, especially since I have ACTIVE deadlines in
multiple courts, in multiple states. I truly believe all this was an act of
censorship as well, as for years not ONE TDCJ employee said anything about my
legal research materials & books.

RELIFF REQUESTED
1) that all my legal books be returned to me, and’:that all my legal books

be considered legal materials, not personal property;

2) that the 65 manila legal envelopes in my cell be mailed to attorney

Robert N. Virden, as soon as a quote is provided and funded by us;

3) that the disciplinary case written prematurely by BC staff for the
improper.storage of personal property to dismissed, as the elements
_are NOT met for improper storage to begin with, and the storage room

issues were resolved in less than 7 days per policy;

PAGE 10
 

 

 

Case 2:18-cv-00333 Document 121-3 Filed on 05/17/21 in TXSD Page 10 of 10

4) that the decision for my legal books to be considered legal materials be
made in writing somehow, so I have something to show future officers who
question the validity of that statement;

5) the immediate return of my confiscated food identified in EXHIBITS M & 0,
given the fact we are on lockdown, I am Jewish, diabetic, and have a very
damaged stomach lining, that limits what I can eat on lockdown; and be-
cause my legal books should have never taken up room in my personal prop-

erty space anyway; and

6) since all my personal & legal property fits in my assigned locker, that
there be no more continued harassment & discrimination involved in the
repeated targetting of my legal materials & property in general, or in

retaliation either.

Also take NOTICE that I will not be able to file grievances on these types
of issues & incidents, as I am already at my limitations of one every seven days,
barring my filing of additional grievances. So there is no reason or excuse for
the Ombudsman office to try and not investigate this complaint, over pending
grievances being filed, there are none. END OF STATEMENT.

Respectfully Submitted,

DATE: 04/30/21 CX ol AM in

FRED HOFFMAN, II, Injured Party
TDCJ# 1662898

INMATE DECLARATION
I, FRED HOFFMAN, III, INJURED PARTY, TDCJ# 1662898, being presently incar-

cerated at the Bill Clements Unit, in Potter County, Texas, declare under the

penalty of perjury that the foregoing statement is true and correct.

EXECUTED on this 20° day of Apert , 2021.

FRED’ HOFFMAN, YLT, DECLARANT
TDCJ# 1662898
Bill Clements Unit
9601 Spur 591
ENCLOSURES Amarillo, Texas 79107

PAGE 11
